Matter of Justine N. (Patricia M.) (2016 NY Slip Op 00874)





Matter of Justine N. (Patricia M.)


2016 NY Slip Op 00874


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Mazzarelli, J.P., Moskowitz, Richter, Gische, JJ.


147 146

[*1]In re Justine N., and Others, Children Under the Age of Eighteen Years, etc.,
andPatricia M., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Larry S. Bachner, Jamaica, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about December 9, 2014, which, insofar as appealed from as limited by the briefs, found that respondent mother had neglected the three eldest subject children and derivatively neglected the youngest child, and suspended all visitation with the youngest child, unanimously affirmed, without costs. Appeal from order of fact-finding, same court and Judge, entered on or about August 11, 2014, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
A preponderance of the evidence supports the court's finding that the mother neglected her three oldest children by, among other things, excluding her 15-year-old daughter from the house overnight, and engaging in bizarre behaviors indicative of paranoid ideation (see Matter of Skye C. [Monica S.], 127 AD3d 603 [1st Dept 2015]; Matter of Jason G. [Pamela G.], 126 AD3d 489 [1st Dept 2015]). The mother's behavior toward the three eldest children "demonstrated such a flawed understanding of her parental responsibilities" as to support a finding of derivative neglect as to the youngest child (see Jason G. at 490).
The court properly suspended supervised visitation with the youngest child, given a psychiatric evaluation finding that the mother's persecutory ideation and functional impairment were strongly suggestive of psychotic disorder, and in light of the evidence that the child had [*2]nightmares and feared returning to the mother's care (see Matter of Mia B. [Brandy R.], 100 AD3d 569 [1st Dept 2012]; lv denied 20 NY3d 858 [2013]; Matter of Cheyenne S., 11 AD3d 362 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK